BARNES, J.,
Concurring:
¶ 12. While I concur with the conclusion reached by the majority, I write separately because I believe the amount of Gordon’s entire interest in the remaining property is unclear from the findings. I agree with the majority that Gordon retained his original one-ninth interest that was conveyed to Ezell in 1950. I also agree that Gordon inherited from Minnie a one-eighth interest in her portion of the entire estate. As Minnie’s portion was eight-ninths of the entire property, Gordon is entitled to another one-ninth interest in the entire property, meaning he now has a two-ninths share of the entire property. The remaining seven-ninths of the property is thereby left for equal distribution to the remaining seven children or their heirs.
CHANDLER, GRIFFIS AND ROBERTS, JJ., JOIN THIS OPINION.